Citation Nr: 1418560	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  07-38 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 13, 2013.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA), which established service connection for PTSD and assigned a 30 percent rating effective from October 31, 2003.  An August 2006 rating decision granted an increased 50 percent rating for PTSD effective from October 31, 2003, and a February 2013 rating decision granted entitlement to an increased 100 percent disability rating for PTSD effective from February 13, 2013.  The issue of entitlement to a TDIU as a separate issue was addressed in a July 2008 rating decision.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It was further noted that bifurcation of rating theory issues are administrative matters within VA jurisdiction.  In Bradley v. Peake,  22Vet. App. 280, 294 (2008), the Court also held that "[special monthly compensation] benefits are to be accorded when a veteran becomes eligible without need for a separate claim."  The Board finds that the TDIU issue in this case is appropriately addressed as a separate issue.  

In September 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues then on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The Board remanded the issues then on appeal for additional development in November 2012, and remanded these issues remaining on appeal in September 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although this case has been previously remanded for development, the Board finds further action is required prior to appellate review.  In correspondence dated in February 2004 the Veteran reported having received treatment for PTSD with D.F.P., M.Ed., at the Boston, Massachusetts, Vet Center.  A signed VA Form 21-4142 was also provided.  There is no indication of any VA efforts to obtain copies of these records.  

Recently, in an April 2014 statement, the Veteran's representative requested a 70 percent evaluation for the Veteran's service-connected PTSD as well as a TDIU.  Significantly, although the representative did not assert the effective dates of any such grants that she believed to be appropriate, she did discuss relevant evidence as far back as early 2004.  Accordingly, the Board finds that the records of psychiatric treatment that the Veteran received at the local Vet Center may be relevant to the current appeal.

Moreover, VA treatment records dated through September 2013 have been obtained and associated with the appellate record.  On remand, records of any more recent VA psychiatric treatment that the Veteran has received should be procured and associated with his claims file.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate VA efforts should be taken (including procuring a current authorization to release information form) to obtain copies of records of PTSD treatment that the Veteran has received from D.F.P., M.Ed., at the Boston, Massachusetts, Vet Center since 2003.  All efforts to procure records should be documented in the file.  Any such available documents should be associated with the Veteran's claims file.

2.  Obtain records of VA psychiatric treatment that the Veteran has received since September 2013.  All efforts to procure records should be documented in the file.  Any such available documents should be associated with the Veteran's claims file.  

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



